          Case 3:19-cv-07258-VC Document 67 Filed 06/22/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 HENRY ORMENO, et al.,                             Case No. 19-cv-07258-VC
                Plaintiffs,
                                                   ORDER WITHDRAWING ORDER OF
         v.                                        CONDITIONAL DISMISSAL
 PASHA AUTOMOTIVE SERVICES,                        Re: Dkt. No. 66
                Defendant.



       The order of conditional dismissal is withdrawn, and the Court will await a request for

approval of the settlement from the parties.

       IT IS SO ORDERED.

       Dated: June 22, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
